Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on 3/28/2018. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Lebow (Lebow, Stan T.; Wood Preservation, Wood Handbook: Wood as an Engineering Material, Chapter 15; Centennial ed. General Technical Report FPL; GTR-190; Madison, Wi: U.S. Dept. of Agriculture, Forest Service, Forest Products Laboratory, 2010: pg. 15.1-15.28) in view of Bucur (Bucur, Acoustics of Wood, Second Edition, 2006, pg. 1-394).  Lebow teaches a method for the treatment of a wooden material, the method comprising the steps of: subjecting the wooden material to a vacuum, supplying a liquid to the wooden material, while maintaining the vacuum, subjecting the wooden material to an overpressure at a temperature between 70°C and 220°C at which the liquid does not reach its boiling point (Pressure Processes 15-18; Figure 15-5; Treating Pressures and Preservative Temperatures 15-20).  Bucur teaches an improvement of wood preservation wherein best penetration is achieved by simultaneous application of ultrasound and pressure (12.2).   Bucur teaches improvement of preservation treatment with ultrasonic techniques is related to ultrasonic parameters and physical parameters of impregnation including frequency, field intensity, transducer geometry, time, temperature of the liquid and wood, and pressure.  Bucur teaches chemical reactions can occur under cavitation such that it is essential to measure the temperature and concentration of liquids during treatment.  Bucur further teaches .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TABATHA L PENNY/Primary Examiner, Art Unit 1712